United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 5, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-40391
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MICHAEL ALAN SMARR,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:04-CR-901-ALL
                      --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Michael Alan Smarr appeals his conviction for transporting

illegal aliens for the purpose of commercial advantage or private

financial gain in violation of 8 U.S.C. § 1324(a)(1)(A)(ii) and

(a)(1)(B)(I).   Smarr argues that the evidence was insufficient to

support his conviction because the evidence did not establish

that he committed the offense for the purpose of commercial

advantage or private financial gain.   We conclude that the

evidence was sufficient to establish that Smarr participated in

an illegal alien smuggling operation and that members of the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-40391
                               -2-

operation received sums of money to help the illegal aliens enter

the United States illegally and travel within the United States.

The evidence was sufficient to support Smarr’s conviction.    See

United States v. Nolasco-Rosas, 286 F.3d 762, 765 (5th Cir.

2002); United States v. Moser, 123 F.3d 813, 819 (5th Cir. 1997).

     AFFIRMED.